                             Case 1:19-cv-07723-CM Document 98 Filed 05/23/20 Page 1 of 2
                                                           LAW OFFICES OF
                                                      THOMAS F, LlOTTI, LLC
                                                   600 OLD COUNTRY ROAD - SUITE 530
                                                     GARDEN CITY, NEW YORK 11530

                                                         TELEPHONE: (516) 794-4700
                                                         FACSIMILE: (516) 794-2816
                                                         WEBSITE: www.t!iotti.com
THOMAS F. L10TTk·


LUCIA MARIA CIARAVINO'                                                                                 JEAN LAGRASTA
                                                                                                       ELLEN LUXMORE
*Also Admitted in CT                                                                                   Paralegals




                                                                         May 20, 2020
           Sent via ECF only
           Hon. Colleen McMahon
           Chief Judge
           United States District Court
           Southern District of New York
           Daniel Patrick Moynihan U.S. Courthouse
           500 Pearl St.
           New York, New York 10007-1312

                        Re:         Cummings v. The City of New York, et al
                                    Case No.: 19-cv-07723-CM

           Dear Judge McMahon:

                  I hope this correspondence finds you and your staff healthy and safe. As you know, my office
           represents the Plaintiff: Patricia Cummings, in connection with the above referenced action.

                        I am writing to address a certain issue regarding this matter that arose as the COVID-19 crisis
           commenced and during the time that operations in the Southern District of New York and
           elsewhere were curtailed in response to the virus.

                    On February 24,2020, this Court issued its Memorandum Decision and Order, dismissing
           the Plaintiffs claim with leave to replead within 21 days. In accordance with the Court's Decision
           and Order, the Plaintiff timely filed an Amended Verified Complaint (Document No. 95), on March
           16,2020 (the 21 st day). Nonetheless, on March 17,2020, the CM/ECF system issued a notification
           advising of a deficiency in the Plaintiff's pleading. The notice requested that Plaintiff's counsel
           re-file the Amended Complaint, as it claimed that all of the parties listed on the pleading were not
           entered on CM/ECF, and further, that the Court's leave must be granted in order to re-file. In this




¢'Fehow, American Board of Criminal Lawyers
           Case 1:19-cv-07723-CM Document 98 Filed 05/23/20 Page 2 of 2



regard, our office was in the process of trying to communicate with the CM/ECF filing help desk to
clarify the problem, as it was our understanding that the parties listed had properly been entered in
the CM/ECF system. Nonetheless, on March 20, 2020, the majority of my office staff was
furloughed as a result of Govemor Andrew Cuomo Executive Order No. 202.8, and it was our
understanding that all court filings were temporarily suspended. Recently, however, my Associate
was able to communicate with CM/ECF filing help desk, who was able to ascertain that the
discrepancy occUlTed when the original filed pleading referenced one of the Defendants as:
COALITION OF EDUCATIONAL JUSTICE, (who was served with a copy of the Verified
Complaint on January 30, 2019, and failed to timely answer). When the Amended Verified
Complaint was filed, that same Defendant was inadvertently referenced as NYC COALITION FOR
EDUCATIONAL JUSTICE. They are one and the same entity; however, the party name listed on the
caption title must be modified to match what's listed on CMI ECF system in order for the Amended
Verified Complaint to be properly received. There will be no prejudice to any party if this
inadvetient typographical enor is permitted to be corrected.

       It further was our understanding that filing deadlines in your civil cases had been
administratively extended, and that we would be precluded from seeking leave to refile the Plaintiff s
Amended Verified Complaint until such time as the suspension of Court filings were lifted.

        As the May 15,2020, blanket extension for filing papers in civil cases has now expired, the
Plaintiff is seeking this Court's leave to refile the Plaintiffs Amended Verified Complaint with the
correct listing of the patiy'S name, such that the matter may expeditiously proceed.

       Thanking the Court for its consideration of this request, I am

                                                      RespectfUlly,


                                                  ~;(~Thomas F. Liotti (TL 4471)


cc:    Counsel for Appearing Defendants (via CM/ECF)




                                                  2
